



Approved by stockholders May 14, 2020


 
Jetblue Airways Corporation 2020 Omnibus Equity Incentive Plan
 
Section 1. Purpose

--------------------------------------------------------------------------------

 
This plan shall be known as the “JetBlue Airways Corporation 2020 Omnibus Equity
Incentive Plan” (as amended from time to time, the “Plan”). The purpose of the
Plan is to promote the interests of JetBlue Airways Corporation (the “Company”)
and its stockholders by (i) attracting and retaining key officers, employees and
directors of, and consultants to, the Company and its Subsidiaries and
Affiliates; (ii) motivating such individuals by means of performance-related
incentives to achieve long-range performance goals; (iii) enabling such
individuals to participate in the long-term growth and financial success of the
Company; (iv) encouraging ownership of stock in the Company by such individuals;
and (v) linking their compensation to the long-term interests of the Company and
its stockholders.
 
Section 2. Definitions

--------------------------------------------------------------------------------

 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
2.1
“Affiliate” means (i) any entity that, directly or indirectly, is controlled by
the Company, (ii) any entity in which the Company has a significant equity
interest, and (iii) an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

2.2
“Award” means any award of an Option, Deferred Stock Unit, Stock Appreciation
Right, Restricted Stock, Restricted Stock Unit, Performance Award or Other
Stock-Based Award granted under the Plan, whether singly, in combination or in
tandem, to a Participant by the Committee (or the Board) pursuant to such terms,
conditions, restrictions and/or limitations, if any, as the Committee (or the
Board) may establish.

2.3
“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Award, which may, but need not, be executed or
acknowledged by a Participant.

2.4
“Board” means the Board of Directors of the Company.

2.5
“Cause” shall mean, unless defined in the applicable Award Agreement, a
Participant’s (i) conviction of, or plea of no contest to, a felony or other
crime involving moral turpitude or dishonesty; (ii) participation in a fraud or
willful misconduct that is injurious to the business, financial condition,
property or reputation of the Company or its Subsidiaries or Affiliates; (iii)
willful breach of the Company’s policies that adversely affects the Company, its
business or its reputation ; (iv) the embezzlement or misappropriation of funds
or property of the Company or its Subsidiaries or Affiliates by the Participant;
(v) habitual conduct that constitutes gross insubordination; or (vi) habitual
neglect of his or her duties with the Company. For purposes of this paragraph,
no act, or failure to act, on the Participant’s part shall be considered
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that the Participant’s action or omission
was in the best interest of the Company. Any determination of Cause for purposes
of the Plan or any Award shall be made by the Committee in its sole discretion.
Any such determination shall be final and binding on a Participant.

2.6
“Change in Control” means the occurrence of any of the following:

(i)
Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”), other than the Company or a wholly
owned Subsidiary thereof, becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (A) the
then- outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 2.6, the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, or (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate;



1



--------------------------------------------------------------------------------





Approved by stockholders May 14, 2020


(ii)
Any time at which individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(iii)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any Affiliate, a
sale or other disposition of all or substantially all of the assets of the
Company, or the acquisition of assets or stock of another entity by the Company
or any Affiliate (each, a “Business Combination”), in each case unless,
following such Business Combination, all or substantially all of the individuals
and entities that were the beneficial owners of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be; or

(iv)
The consummation of a plan of complete liquidation or dissolution of the
Company.

(v)
For avoidance of doubt, Change in Control payments under this plan shall be made
only where the definition of Change in Control (in this Section 2.6 is met) and
when there is a loss of employment or substantial change in job duties as a
result of the Change in Control. Notwithstanding the foregoing, unless otherwise
provided in the applicable Award Agreement, with respect to Awards subject to
Section 409A of the Code, a Change in Control shall mean a “change in the
ownership of the Company,” a “change in the effective control of the Company,”
or a “change in the ownership of a substantial portion of the assets of the
Company” as such terms are defined in Section 1.409A-3(i)(5) of the Treasury
Regulations.

2.7
“Change in Control Price” means the price per share offered in respect of the
Share in conjunction with any transaction resulting in a Change in Control on a
fully-diluted basis (as determined by the Board or the Committee as constituted
before the Change in Control, if any part of the offered price is payable other
than in cash) or, in the case of a Change in Control occurring solely by reason
of a change in the composition of the Board, the highest Fair Market Value of a
Share on any of the 30 trading days immediately preceding the date on which a
Change in Control occurs, provided that if the use of such highest Fair Market
Value in respect of a particular Award would cause an additional tax to be due
and payable by the Participant under Section 409A of the Code, the Board or
Committee shall determine the Change in Control Price in respect of such Award
in a manner that does not have such result.

2.8
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

2.9
“Committee” means a committee of the Board composed of not less than two
Non-Employee Directors, each of whom shall be (i) a “non-employee director” for
purposes of Exchange Act Section 16 and Rule 16b-3 thereunder and (ii)
“independent” within the meaning of the listing standards of the Nasdaq Stock
Market.

2.10
“Consultant” means any consultant to the Company or its Subsidiaries or
Affiliates.

2.11
“Deferred Stock Unit” means any unit granted under Section 9 and 11 of the Plan.

2.12
“Director” means a member of the Board.

2.13
“Disability” means, unless otherwise defined in the applicable Award Agreement,
a disability that would qualify as a total and permanent disability under the
Company’s then current long-term disability plan. With respect to Awards subject
to Section 409A of the Code, unless otherwise defined in the applicable Award
Agreement, the term “Disability” shall have the meaning set forth in Section
409A of the Code.

2.14
“Disaffiliation” means an Affiliate’s ceasing to be an Affiliate for any reason
(including as a result of a public offering, or a spin-off or sale by the
Company, of the stock of the Affiliate) or a sale of a division of the Company
or an Affiliate.

2.15
“Effective Date” has the meaning provided in Section 16.1 of the Plan.



2



--------------------------------------------------------------------------------





Approved by stockholders May 14, 2020


2.16
“Eligible Individual” means any Employee, Non-Employee Director or Consultant,
and any prospective Employee and Consultant who has accepted an offer of
employment or consultancy from the Company or any Affiliate.

2.17
“Employee” means a current or prospective officer or employee of the Company or
of any Subsidiary or Affiliate.

2.18
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

2.19
“Fair Market Value” with respect to the Shares, means: (a) if the Share is
listed on a national securities exchange, as of any date, Fair Market Value
shall be the closing price of the Shares on the Nasdaq Stock Market as of the
immediately preceding Trading Day, as reported by a source selected by the
Committee and (b) if the Share is not listed on a national securities exchange,
the Fair Market Value shall be determined by the Committee in its exclusive,
good faith discretion.

2.20
“Good Reason” means, unless otherwise provided in an Award Agreement, (i) a
material and demonstrable adverse change in the nature and scope of
Participant’s position, authority, duties or responsibilities following a Change
in Control as compared to such level immediately prior to a Change in Control,
(ii) any material reduction in a Participant’s annual base salary, percentage
target bonus opportunity, or target long-term incentive award opportunity, in
each case as then in effect, or other material benefits provided to officers of
the Company, except where such reduction is part of a general reduction applied
equitably across similarly-situated employees; or (iii) the Company or an
Affiliate requiring the Participant to relocate from the office of the Company
or such Affiliate where the Participant is principally employed immediately
prior to the date of a Change in Control to a location that is more than 50
miles from such office of the Company or such Affiliate (except for required
travel on the Company’s or Affiliate’s business to an extent substantially
consistent with such Participant’s customary business travel obligations in the
ordinary course of business prior to the date of such Change in Control. In each
case of clause (i) or (ii), only if: (x) the Participant provides written notice
to the Company of the existence of the applicable condition described in such
clause within 90 days of the initial existence of the condition, (y) the Company
fails to remedy the condition within 60 days after the Company receives such
written notice, and (z) within the 30 day period immediately following the lapse
of such 60 day period, the Participant elects to Terminate his or her
Employment.

2.21
“Grant Price” means the price established at the time of grant of an SAR
pursuant to Section 6 used to determine whether there is any payment due upon
exercise of the SAR.

2.22
“Incentive Stock Option” or “ISO” means an option to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.

2.23
“Non-Employee Director” means a member of the Board who is not an officer or
employee of the Company or any Subsidiary or Affiliate.

2.24
“Non-Qualified Stock Option” means an option to purchase Shares from the Company
that is granted under Sections 6 or 11 of the Plan and is not intended to be an
Incentive Stock Option.

2.25
“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

2.26
“Option Price” means the purchase price payable to purchase one Share upon the
exercise of an Option.

2.27
“Other Stock-Based Award” means any Award granted under Sections 10 or 11 of the
Plan. For purposes of the share counting provisions of Section 4.1 hereof, an
Other Stock-Based Award that is not settled in cash shall be treated as (i) an
Option if the amounts payable thereunder will be determined by reference to the
appreciation of a Share, and (ii) a Restricted Stock Unit if the amounts payable
thereunder will be determined by reference to the full value of a Share.

2.28
“Outside Director” means, with respect to the grant of an Award, a member of the
Board then serving on the Committee.

2.29
“Participant” means any Employee, Director, Consultant or other person who
receives an Award under the Plan.

2.30
“Performance Award” means any Award granted under Section 8 of the Plan,
including Performance Stock, Performance Stock Unit, or other cash-based
performance awards.

2.31
“Performance Stock” means any Share with performance conditions granted under
Section 8 of the Plan.

2.32
“Performance Stock Unit” means any unit with performance conditions granted
under Section 8 of the Plan.

2.33
“Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.



3



--------------------------------------------------------------------------------





Approved by stockholders May 14, 2020


2.34
“Prior Plan” means the Amended and Restated JetBlue Airways Corporation 2011
Incentive Compensation Plan.

2.35
“Restricted Stock” means any Share granted under Sections 7 to 11 of the Plan.

2.36
“Restricted Stock Unit” means any unit granted under Sections 7 to 11 of the
Plan.

2.37
“SEC” means the Securities and Exchange Commission or any successor thereto.

2.38
“Section 16” means Section 16 of the Exchange Act and the rules promulgated
thereunder and any successor provision thereto as in effect from time to time.

2.39
“Shares” or “Stock” means shares of the common stock, par value $0.01 per share,
of the Company.

2.40
“Share Reserve” has the meaning set forth in Section 4.1 hereof.

2.41
“Specified Employee” has the meaning ascribed to such term pursuant to Section
409A of the Code and the regulations promulgated thereunder.

2.42
“Stock Appreciation Right” or “SAR” means a stock appreciation right granted
under Sections 6, 8 or 11 of the Plan that entitles the holder to receive, with
respect to each Share encompassed by the exercise of such SAR, the amount
determined by the Committee and specified in an Award Agreement. In the absence
of such a determination, the holder shall be entitled to receive, with respect
to each Share encompassed by the exercise of such SAR, the excess of the Fair
Market Value of such Share on the date of exercise over the Grant Price.

2.43
“Subsidiary” means any Person (other than the Company) of which 50% or more of
its voting power or its equity securities or equity interest is owned directly
or indirectly by the Company.

2.44
“Substitute Awards” means Awards granted solely in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines. 

2.45
“Termination from Service” means the termination of the applicable Participant’s
employment with, or performance of services for, the Company or any Affiliate
under any circumstances. Unless otherwise determined by the Committee (and
subject to the limitations applicable to ISOs under the Code), a Termination
from Service shall not be considered to have occurred in the case of: (i) sick
leave; (ii) military leave; (iii) any other leave of absence approved by the
Committee, provided that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute, or unless provided otherwise pursuant to an applicable Company or
Affiliate policy adopted from time to time; (iv) changes in status from Director
to advisory director or emeritus status; or (v) transfers between locations of
the Company or between or among the Company and/or an Affiliate or Affiliates.
Changes in status between service as an Employee, Director, and a Consultant
will not constitute a Termination from Service if the individual continues to
perform bona fide services for the Company or an Affiliate (subject to the
limitations applicable to ISOs under the Code). A Participant employed by, or
performing services for, an Affiliate or a division of the Company or of an
Affiliate shall be deemed to incur a Termination from Service if, as a result of
a Disaffiliation, such Affiliate or division ceases to be an Affiliate or such a
division, as the case may be, and the Participant does not immediately
thereafter become an employee of, or service provider for, the Company or
another Affiliate. The Committee shall have the discretion to determine whether
and to what extent the vesting of any Awards shall be tolled during any paid or
unpaid leave of absence; provided, however, that, in the absence of such
determination, vesting for all Awards shall be tolled during any such unpaid
leave (but not for a paid leave). Notwithstanding the foregoing, unless
otherwise provided in the applicable Award Agreement, with respect to Awards
subject to Section 409A of the Code, a Termination from Service shall mean a
“separation from service” as such term is defined in Section 1.409A-1(h) of the
Treasury Regulations.

2.46
“Trading Day” means any day on which the Stock Exchange is open for trading or,
if the Common Stock is not listed on national securities exchange, a business
day, as determined by the Plan Administrator in good faith.

 
Section 3. Administration

--------------------------------------------------------------------------------

 
3.1
Authority of Committee. The Plan shall be administered by a Committee, which
shall be appointed by and serve at the pleasure of the Board; provided, however,
with respect to Awards to Outside Directors, all references in the Plan to the
Committee shall be deemed to be references to the Board. Subject to the terms of
the Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority in its discretion (and in accordance with Section 409A
of the Code with respect to Awards subject thereto) to: (i) designate
Participants; (ii) determine eligibility for participation in the Plan and
decide all questions concerning eligibility for and the amount of Awards under
the



4



--------------------------------------------------------------------------------





Approved by stockholders May 14, 2020


Plan; (iii) determine the type or types of Awards to be granted to a
Participant; (iv) determine the number of Shares to be covered by, or with
respect to which payments, rights or other matters are to be calculated in
connection with Awards; (v) determine the timing, terms, and conditions of any
Award; (vi) accelerate the time at which all or any part of an Award may be
settled or exercised upon Termination from Service of a participant due to death
or Disability or retirement; (vii) determine whether, to what extent, and under
what circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (viii) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property, and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee; (ix)
grant Awards as an alternative to, or as the form of payment for grants or
rights earned or payable under, other bonus or compensation plans, arrangements
or policies of the Company or a Subsidiary or Affiliate; (x) grant Substitute
Awards on such terms and conditions as the Committee may prescribe, subject to
compliance with the Incentive Stock Option rules under Section 422 of the Code
and the nonqualified deferred compensation rules under Section 409A of the Code,
where applicable; (xi) make all determinations under the Plan concerning any
Participant’s Termination from Service with the Company or a Subsidiary or
Affiliate, including whether such separation occurs by reason of Cause, Good
Reason, Disability, retirement, or in connection with a Change in Control and
whether a leave constitutes a Termination from Service; (xii) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (xiii) except to the extent prohibited by Section 6.2, amend or
modify the terms of any Award at or after grant with the consent of the holder
of the Award; (xiv) establish, amend, suspend or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (xv) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan, subject to the exclusive authority of the Board
under Section 14 hereunder to amend or terminate the Plan.
3.2
Committee Discretion Binding. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, any Subsidiary or Affiliate, any
Participant and any holder or beneficiary of any Award. A Participant or other
holder of an Award may contest a decision or action by the Committee with
respect to such person or Award only on the grounds that such decision or action
was arbitrary or capricious or was unlawful, and any review of such decision or
action shall be limited to determining whether the Committee’s decision or
action was arbitrary or capricious or was unlawful.

3.3
Delegation. Subject to the terms of the Plan and applicable law, the Committee
may delegate to one or more officers or managers of the Company or of any
Subsidiary or Affiliate, or to a Committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to or to cancel, modify or waive rights with respect
to, or to alter, discontinue, suspend or terminate Awards held by Participants
who are not officers or directors of the Company for purposes of Section 16 or
who are otherwise not subject to such Section.

3.4
Attorneys; Consultants. The Committee may consult with counsel who may be
counsel to the Company. The Committee may, with the approval of the Board,
employ such other attorneys and/or consultants, accountants, appraisers,
brokers, agents and other persons, any of whom may be an Eligible Individual, as
the Committee deems necessary or appropriate. The Committee, the Company and its
officers and Directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons. The Committee shall not incur any liability for
any action taken in good faith in reliance upon the advice of such counsel or
other persons.

3.5
No Liability. No member of the Board or Committee shall be liable for any action
taken or determination made in good faith with respect to the Plan or any Award
granted hereunder.

 
Section 4. Shares Available For Awards

--------------------------------------------------------------------------------

 
4.1
Shares Available. Subject to the provisions of Section 4.2 below, the maximum
aggregate number of Shares which may be issued pursuant to all Awards after the
Effective Date of the Plan is 10,500,000, consisting of approximately 1,600,000
new shares, plus the Shares remaining available for grant under the Prior Plan
as of the Effective Date (the “Share Reserve”). The number of Shares with
respect to which Incentive Stock Options may be granted shall be no more than
1,000,000 Shares. From and after the Effective Date, no further grants or awards
shall be made under Prior Plan, and any available Shares remaining for grant
under the Prior Plan shall be available for



5



--------------------------------------------------------------------------------





Approved by stockholders May 14, 2020


grant under the Plan; however, grants or awards made under the Prior Plan before
the Effective Date shall continue in effect in accordance with their terms. Each
Share issued pursuant to an Option shall reduce the Share Reserve by one (1)
share. Each Share subject to a redeemed portion of a SAR shall reduce the Share
Reserve by one (1) share. Each Share issued pursuant to a Deferred Stock Unit
shall reduce the Share Reserve by one (1) share. Each Share issued pursuant to a
Restricted Stock or a Restricted Stock Unit shall reduce the Share Reserve by
one (1) share. If any Award granted under the Plan (whether before or after the
Effective Date of the Plan) shall expire, terminate, be settled in cash (in
whole or in part) or otherwise be forfeited or canceled for any reason before it
has vested or been exercised in full, the Shares subject to such Award shall, to
the extent of such expiration, cash settlement, forfeiture, or termination,
again be available for Awards under the Plan, in accordance with this Section
4.1. The Committee may make such other determinations regarding the counting of
Shares issued pursuant to the Plan as it deems necessary or advisable, provided
that such determinations shall be permitted by law. Notwithstanding the
foregoing, Shares subject to an Award under the Plan shall not again be made
available for issuance or delivery under the Plan if such Shares are (i) Shares
tendered or withheld as payment for the exercise or settlement of an Option or
SAR, (ii) Shares tendered or withheld by the Company to satisfy any tax
withholding obligations, (iii) Shares subject to Options or SARs that are not
issued upon exercise or settlement of the Option or SAR, and (iv) Shares that
were repurchased on the open market by the Company with the proceeds of an
Option exercise. Any Shares that again become available for grant pursuant to
this Section shall be added back as (a) one (1) Share if such Shares were
subject to Options or Stock Appreciation Rights granted under the Plan, and (b)
as one (1) Share if such Shares were subject to Awards other than Options or
Stock Appreciation Rights granted under the Plan.
4.2
Adjustments. Without limiting the Committee’s discretion as provided in Section
13 hereof, in the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Shares, other securities or other
property, and other than a normal cash dividend), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares, then the Committee shall, in an equitable and proportionate
manner as determined by the Committee (and, as applicable, in such manner as is
consistent with 422 and 409A of the Code and the regulations thereunder) either:
(i) adjust any or all of (1) the aggregate number of Shares or other securities
of the Company (or number and kind of other securities or property) with respect
to which Awards may be granted under the Plan; (2) the number of Shares or other
securities of the Company (or number and kind of other securities or property)
subject to outstanding Awards under the Plan, provided that the number of Shares
subject to any Award shall always be a whole number; (3) the grant or exercise
price with respect to any Award under the Plan, and (4) the limits on the number
of Shares or Awards that may be granted to Participants under the Plan in any
calendar year; (ii) provide for an equivalent award in respect of securities of
the surviving entity of any merger, consolidation or other transaction or event
having a similar effect; or (iii) make provision for a cash payment to the
holder of an outstanding Award. Any such adjustments to outstanding Awards shall
be effected in a manner that precludes the material enlargement of rights and
benefits under such Awards.

4.3
Annual Award Limits. Subject to the provisions of Section 4.2 and, in the case
of Non-Employee Directors, Section 11.3:

(a)
The maximum number of Shares that may be issued pursuant to Options and SARs
granted to any Participant in any calendar year, taken together, shall be
2,500,000 Shares;

(b)
The maximum number of Shares that may be paid to any Participant in any calendar
year under an Award of Restricted Stock, Restricted Stock Units, Performance
Stock or Performance Stock Units or Other Stock-Based Awards shall be 2,000,000
Shares determined as of the date of grant; and

(c)
The maximum aggregate amount that may be paid to any Participant in any calendar
year under an Award of cash-based Performance Awards or any other Award that is
payable in cash shall be $5,000,000, determined as of the date of grant.

4.4
Substitute Awards. Any Shares issued by the Company as Substitute Awards in
connection with the assumption or substitution of outstanding grants from any
acquired corporation shall not reduce the Shares available for Awards under the
Plan.

4.5
Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to an
Award may consist, in whole or in part, of authorized and unissued Shares or of
issued Shares which have been reacquired by the Company.

 




6



--------------------------------------------------------------------------------





Approved by stockholders May 14, 2020


Section 5. Eligibility

--------------------------------------------------------------------------------

 
Any Employee, Director or Consultant shall be eligible to be designated a
Participant; provided, however, that Outside Directors shall only be eligible to
receive Awards granted consistent with Section 11.
 
Section 6. Stock Options and Stock Appreciation Rights

--------------------------------------------------------------------------------

 
6.1
Grant. Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Participants to whom Options and SARs shall
be granted, the number of Shares subject to each Award, the exercise price and
the conditions and limitations applicable to the exercise of each Option and
SAR. An Option may be granted with or without a related SAR. An SAR may be
granted with or without a related Option. The grant of an Option or SAR shall
occur when the Committee by resolution, written consent or other appropriate
action determines to grant such Option or SAR for a particular number of Shares
to a particular Participant at a particular Option Price or Grant Price, as the
case may be, or such later date as the Committee shall specify in such
resolution, written consent or other appropriate action. The Committee shall
have the authority to grant Incentive Stock Options and to grant Non-Qualified
Stock Options. In the case of Incentive Stock Options, the terms and conditions
of such grants shall be subject to and comply with Section 422 of the Code, as
from time to time amended, and any regulations implementing such statute. To the
extent the aggregate Fair Market Value (determined at the time the Incentive
Stock Option is granted) of the Shares with respect to which all Incentive Stock
Options are exercisable for the first time by an Employee during any calendar
year (under all plans described in Section 422(d) of the Code of the Employee’s
employer corporation and its parent and Subsidiaries) exceeds $100,000, such
Options shall be treated as Non-Qualified Stock Options.

6.2
Price. The Committee in its sole discretion shall establish the Option Price at
the time each Option is granted and the Grant Price at the time each SAR is
granted. Except in the case of Substitute Awards, the Option Price of an Option
may not be less than the Fair Market Value of a Share on the date of grant of
such Option, and the Grant Price of an SAR may not be less than the Fair Market
Value of a Share on the date of grant of such SAR. In the case of Substitute
Awards or Awards granted in connection with an adjustment provided for in
Section 4.2 hereof in the form of Options or SARS, such grants shall have an
Option Price (or Grant Price) per Share that is intended to maintain the
economic value of the Award that was replaced or adjusted as determined by the
Committee. Notwithstanding the foregoing, the Committee shall not have the power
to (i) amend the terms of previously granted Options or SARs to reduce the
Option Price or Grant Price of such Options or SARs, respectively, (ii) cancel
such Options or SARs and grant substitute Options or SARs with a lower Option
Price or Grant Price than the cancelled Options or SARs, respectively, (iii)
cancel such Options or SARs and grant Substitute Awards in the form of
full-value Awards (i.e., Deferred Stock Unit, Restricted Stock, Restricted Stock
Unit, Performance Stock, Performance Stock Unit, or Other Stock-Based Award with
amounts payable determined by reference to the full value of a Share), or (iv)
cancel such Options or SARs in exchange for consideration in the form of cash
payments, in each case without the approval of the Company’s stockholders.

6.3
Term. Subject to the Committee’s authority under Section 3.1 and the provisions
of Section 6.6, each Option and SAR and all rights and obligations thereunder
shall expire on the date determined by the Committee and specified in the Award
Agreement. The Committee shall be under no duty to provide terms of like
duration for Options or SARs granted under the Plan. Notwithstanding the
foregoing, but subject to Section 6.4(a) hereof, no Option or SAR shall be
exercisable after the expiration of ten (10) years from the date such Option or
SAR was granted.

6.4
Exercise.

(a)
Subject to Section 15.3, each Option and SAR shall be exercisable at such times
and subject to such terms and conditions as the Committee may, in its sole
discretion, specify in the applicable Award Agreement or thereafter. The
Committee shall have full and complete authority to determine, subject to
Section 6.6 herein, whether an Option or SAR will be exercisable in full at any
time or from time to time during the term of the Option or SAR, or to provide
for the exercise thereof in such installments, upon the occurrence of such
events and at such times during the term of the Option or SAR as the Committee
may determine. An Award Agreement may provide that the period of time over which
an Option, other than an Incentive Stock Option, or SAR may be exercised shall
be automatically extended if on the scheduled expiration of such Award, the
Participant’s exercise of such Award would, in the reasonable judgment of the
Company, violate applicable securities law or would be prohibited by a Company
“blackout” policy; provided, however, that during the extended exercise period
the Option or SAR may only be exercised to the extent such Award was exercisable
in accordance



7



--------------------------------------------------------------------------------





Approved by stockholders May 14, 2020


with its terms immediately prior to such scheduled expiration date; provided
further, however, that such extended exercise period shall end not later than
thirty (30) days after the exercise of such Option or SAR first would no longer
violate such laws or policy.
(b)
The Committee may impose such conditions with respect to the exercise of Options
or SARs, including without limitation, any relating to the application of
federal, state or foreign securities laws or the Code, as it may deem necessary
or advisable. The exercise of any Option granted hereunder shall be effective
only at such time as the sale of Shares pursuant to such exercise will not
violate any state or federal securities or other laws.

(c)
An Option or SAR may be exercised in whole or in part at any time, with respect
to whole Shares only, within the period permitted thereunder for the exercise
thereof, and shall be exercised by written notice of intent to exercise the
Option or SAR, delivered to the Company at its principal office, and payment in
full to the Company at the direction of the Committee of the amount of the
Option Price for the number of Shares with respect to which the Option is then
being exercised.

(d)
Payment of the Option Price shall be made in (i) cash or cash equivalents, (ii)
at the discretion of the Committee, by transfer, either actually or by
attestation, to the Company of unencumbered Shares previously acquired by the
Participant, valued at the Fair Market Value of such Shares on the date of
exercise (or next succeeding trading date, if the date of exercise is not a
trading date), together with any applicable withholding taxes, such transfer to
be upon such terms and conditions as determined by the Committee, (iii) by a
combination of (i) or (ii), or (iv) by any other method approved or accepted by
the Committee in its sole discretion, including, if the Committee so determines,
(x) a cashless (broker-assisted) exercise or (y) withholding Shares
(net-exercise) otherwise deliverable to the Participant pursuant to the Option
having an aggregate Fair Market Value at the time of exercise equal to the total
Option Price. Until the optionee has been issued the Shares subject to such
exercise, he or she shall possess no rights as a stockholder with respect to
such Shares. The Company reserves, at any and all times in the Company’s sole
discretion, the right to establish, decline to approve or terminate any program
or procedures for the exercise of Options by means of a method set forth in
subsection (iv) above, including with respect to one or more Participants
specified by the Company notwithstanding that such program or procedures may be
available to other Participants.

(e)
At the Committee’s discretion, the amount payable as a result of the exercise of
an SAR may be settled in cash, Shares or a combination of cash and Shares. A
fractional Share shall not be deliverable upon the exercise of a SAR but a cash
payment will be made in lieu thereof.

6.5
Termination from Service. Except as otherwise provided in the applicable Award
Agreement, an Option or SAR may be exercised only to the extent that it is then
exercisable, and if at all times during the period beginning with the date of
granting such Award and ending on the date of exercise of such Award the
Participant is an Employee, Non-Employee Director or Consultant, and shall
terminate immediately upon a Termination from Service by the Participant. An
Option or SAR shall cease to become exercisable upon a Termination from Service
of the holder thereof. Notwithstanding the foregoing provisions of this Section
6.5 to the contrary, the Committee may determine in its discretion that an
Option or SAR may be exercised following any such Termination from Service,
whether or not exercisable at the time of such separation; provided, however,
that in no event may an Option or SAR be exercised after the expiration date of
such Award specified in the applicable Award Agreement, except as provided in
Section 6.4(a).

6.6
Ten Percent Stock Rule. Notwithstanding any other provisions in the Plan, if at
the time an Option is otherwise to be granted pursuant to the Plan, the optionee
or rights holder owns directly or indirectly (within the meaning of Section
424(d) of the Code) Shares of the Company possessing more than ten percent (10%)
of the total combined voting power of all classes of Stock of the Company or its
parent or Subsidiary or Affiliate corporations (within the meaning of Section
422(b)(6) of the Code), then any Incentive Stock Option to be granted to such
optionee or rights holder pursuant to the Plan shall satisfy the requirement of
Section 422(c)(5) of the Code, and the Option Price shall be not less than one
hundred ten percent (110%) of the Fair Market Value of the Shares of the
Company, and such Option by its terms shall not be exercisable after the
expiration of five (5) years from the date such Option is granted.

 
Section 7. Restricted Stock and Restricted Stock Units

--------------------------------------------------------------------------------

 
7.1
Grant.



8



--------------------------------------------------------------------------------





Approved by stockholders May 14, 2020


(a)
Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Participants to whom Restricted Stock and
Restricted Stock Units shall be granted, the number of Restricted Stock and/or
the number of Restricted Stock Units to be granted to each Participant, the
duration of the period during which, and the conditions under which, the
Restricted Stock and Restricted Stock Units may be forfeited to the Company, and
the other terms and conditions of such Awards. The Restricted Stock and
Restricted Stock Units shall be evidenced by Award Agreements in such form as
the Committee shall from time to time approve, which agreements shall comply
with and be subject to the terms and conditions provided hereunder and any
additional terms and conditions established by the Committee that are consistent
with the terms of the Plan.

(b)
Each award of Restricted Stock and Restricted Stock Unit made under the Plan
shall be for such number of Shares as shall be determined by the Committee and
set forth in the Award Agreement containing the terms of such Restricted Stock
or Restricted Stock Unit. Subject to Section 15.3, each Award Agreement shall
set forth a period of time (not less than one year) during which the grantee
must remain in the continuous employment (or other service-providing capacity)
of the Company in order for the forfeiture and transfer restrictions to lapse.
As may be provided in the Award Agreement, forfeiture and transfer restrictions
may be modified in the event of death, Disability or retirement. If the
Committee so determines, the restrictions may lapse during such restricted
period in installments with respect to specified  portions of the Shares covered
by the Restricted Stock or Restricted Stock Unit. The Award Agreement may also,
in the discretion of the Committee, set forth conditions that will subject the
Shares to forfeiture and transfer restrictions. The Committee may, at its
discretion, waive all or any part of the restrictions applicable to any or all
outstanding Restricted Stock and Restricted Stock Units.

7.2
Delivery of Shares and Transfer Restrictions.

(a)
At the time a Restricted Stock is granted, a certificate representing the number
of Shares awarded thereunder shall be registered in the name of the grantee.
Such certificate shall be held by the Company or any custodian appointed by the
Company for the account of the grantee subject to the terms and conditions of
the Plan, and shall bear such a legend setting forth the restrictions imposed
thereon as the Committee, in its discretion, may determine. The foregoing to the
contrary notwithstanding, the Committee may, in its discretion, provide that a
Participant’s ownership of Restricted Stock prior to the lapse of any transfer
restrictions or any other applicable restrictions shall, in lieu of such
certificates, be evidenced by a “book entry” (i.e., a computerized or manual
entry) in the records of the Company or its designated agent in the name of the
Participant who has received such Award, and confirmation and account statements
sent to the Participant with respect to such book-entry Shares may bear the
restrictive legend referenced in the preceding sentence. Such records of the
Company or such agent shall, absent manifest error, be binding on all
Participants who receive Restricted Stock evidenced in such manner. The holding
of Restricted Stock by the Company or such an escrow holder, or the use of book
entries to evidence the ownership of Restricted Stock, in accordance with this
Section 7.2(a), shall not affect the rights of Participants as owners of the
Restricted Stock awarded to them, nor affect the restrictions applicable to such
shares under the Award Agreement or the Plan, including the transfer
restrictions.

(b)
Unless otherwise provided in the applicable Award Agreement, the grantee shall
have all rights of a stockholder with respect to the Restricted Stock, including
the right to receive dividends and the right to vote such Shares, subject to the
following restrictions: (i) the grantee shall not be entitled to delivery of the
stock certificate until the expiration of the restricted period and the
fulfillment of any other restrictive conditions set forth in the Award Agreement
with respect to such Shares; (ii) none of the Shares may be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of during
such restricted period or until after the fulfillment of any such other
restrictive conditions; (iii) except as otherwise determined by the Committee at
or after grant, all of the Shares shall be forfeited and all rights of the
grantee to such Shares shall terminate, without further obligation on the part
of the Company, unless the grantee remains in the continuous employment of the
Company for the entire restricted period in relation to which such Shares were
granted and unless any other restrictive conditions relating to the Restricted
Stock are met; and (iv) dividends declared and paid on Restricted Stock during
such restricted period shall be retained by the Company and paid to the grantee
upon the satisfaction of the continuous employment and any other restrictive
conditions relating to such Restricted Stock. Restricted Stock Units shall be
subject to similar transfer restrictions as Restricted Stock, except that no
Shares are actually awarded to a Participant who is granted Restricted Stock
Units on the date of grant, and such Participant shall have no rights of a
stockholder with respect to such Restricted Stock Units until the restrictions
set forth in the applicable Award Agreement have lapsed.

7.3
Termination of Restrictions. At the end of the restricted period and provided
that any other restrictive conditions of the Restricted Stock are met, or at
such earlier time as otherwise determined by the Committee, all restrictions



9



--------------------------------------------------------------------------------





Approved by stockholders May 14, 2020


set forth in the Award Agreement relating to the Restricted Stock or in the Plan
shall lapse as to the Restricted Stock subject thereto, and a stock certificate
for the appropriate number of Shares, free of the restrictions and restricted
stock legend, shall be delivered to the Participant or the Participant’s
beneficiary or estate, as the case may be (or, in the case of book-entry Shares,
such restrictions and restricted stock legend shall be removed from the
confirmation and account statements delivered to the Participant or the
Participant’s beneficiary or estate, as the case may be, in book-entry form).
7.4
Payment of Restricted Stock Units. Each Restricted Stock Unit shall have a value
equal to the Fair Market Value of a Share. Restricted Stock Units may be paid in
cash, Shares, other securities or other property, as determined in the sole
discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. The
applicable Award Agreement shall specify whether a Participant will be entitled
to receive dividend equivalent rights in respect of Restricted Stock Units at
the time of any payment of dividends to stockholders on Shares. If the
applicable Award Agreement specifies that a Participant will be entitled to
dividend equivalent rights, (i) the amount of any such dividend equivalent right
shall equal the amount that would be payable to the Participant as a stockholder
in respect of a number of Shares equal to the number of vested Restricted Stock
Units then credited to the Participant, and (ii) any such dividend equivalent
right shall be paid in accordance with the Company’s payment practices as may be
established from time to time and as of the date on which such dividend would
have been payable in respect of outstanding Shares (and in accordance with
Section 409A of the Code with regard to Awards subject thereto); provided, that
no dividend equivalents shall be paid on Restricted Stock Units that have not
vested and such dividend equivalents shall instead accumulate and be paid upon
vesting of the Restricted Stock Units to which they relate. Except as otherwise
determined by the Committee at or after grant, Restricted Stock Units may not be
sold, assigned, transferred, pledged, hypothecated or otherwise encumbered or
disposed of, and all Restricted Stock Units and all rights of the grantee to
such Restricted Stock Units shall terminate, without further obligation on the
part of the Company, unless the grantee remains in continuous employment of the
Company for the entire restricted period in relation to which such Restricted
Stock Units were granted and unless any other restrictive conditions relating to
the Restricted Stock Unit are met.

 
Section 8. Performance Awards

--------------------------------------------------------------------------------

 
8.1
Grant. Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Participants who shall receive (i)
Performance Stock, Performance Stock Units, and/or a cash-based Performance
Award, (ii) each valued, as determined by the Committee, in accordance with the
achievement of such performance goals during such performance periods as the
Committee shall establish, and (iii) payable at such time and in such form as
the Committee shall determine. The Performance Stock and Performance Stock Units
shall be evidenced by Award Agreements in such form as the Committee shall from
time to time approve, which agreements shall comply with and be subject to the
terms and conditions provided hereunder and any additional terms and conditions
established by the Committee that are consistent with the terms of the Plan. The
Award Agreement may, in the discretion of the Committee, set forth conditions
that will subject the Shares to forfeiture and transfer restrictions. The
Committee may, at its discretion, waive all or any part of the restrictions
applicable to any or all outstanding Performance Stock and Performance Stock
Units.

8.2
Terms and Conditions. Subject to the terms of the Plan and any applicable Award
Agreement, the Committee shall determine the performance goals to be achieved
during any performance period, the length of any performance period, the amount
of any Performance Award and the amount and kind of any payment or transfer to
be made pursuant to any Performance Award, and may amend specific provisions of
the Performance Award; provided, however, that such amendment may not adversely
affect existing Performance Awards made within a performance period commencing
prior to implementation of the amendment.

8.3
Payment of Performance Awards. Any earned portion of Performance Awards may be
paid in a lump sum or in installments in the form of cash or in Shares or in a
combination thereof, as specified in a Participant’s applicable Award Agreement,
following the close of the performance period or, in accordance with the
procedures established by the Committee, on a deferred basis. Termination from
Service prior to the end of any performance period, other than for reasons of
death, Disability or retirement, will result in the forfeiture of the
Performance Award, and no payments will be made. Notwithstanding the foregoing,
the Committee may in its discretion, waive any performance goals and/or other
terms and conditions relating to a Performance Award. A Participant’s rights to
any Performance Award may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of in any manner, except by
will or the laws of descent and distribution, and/or except as the Committee may
determine at or after grant.



10



--------------------------------------------------------------------------------





Approved by stockholders May 14, 2020


 
Section 9. Deferred Stock Units

--------------------------------------------------------------------------------

 
9.1
Grant.

(a)
Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Participants to whom Deferred Stock Units
shall be granted, the number of Deferred Stock Units to be granted to each
Participant, the duration of the period during which, and the conditions under
which, the Deferred Stock Units may be forfeited to the Company, and the other
terms and conditions of such Awards. The Deferred Stock Unit shall be evidenced
by Award Agreements in such form as the Committee shall from time to time
approve, which agreements shall comply with and be subject to the terms and
conditions provided hereunder and any additional terms and conditions
established by the Committee that are consistent with the terms of the Plan.

(b)
Each Deferred Stock Unit made under the Plan shall be for such number of Shares
as shall be determined by the Committee and set forth in the Award Agreement
containing the terms of such Deferred Stock Unit. Such agreement shall set forth
a period of time, which shall be not less than one year, during which the
grantee must remain in the continuous employment (or other service-providing
capacity) of the Company in order for the forfeiture and transfer restrictions
to lapse. If the Committee so determines, the restrictions may lapse during such
restricted period in installments with respect to specified  portions of the
Shares covered by the Deferred Stock Unit. The Award Agreement may also, in the
discretion of the Committee, set forth performance or other conditions that will
subject the Shares to forfeiture and transfer restrictions. The Committee may,
at its discretion, waive all or any part of the restrictions applicable to any
or all outstanding Deferred Stock Unit.

9.2
Termination of Restrictions. At the end of the restricted period (which shall be
six months following the month in which the Non-Employee Director departs from
the Board) and provided that any other restrictive conditions of the Deferred
Stock Unit are met, or at such earlier time as otherwise determined by the
Committee, all restrictions set forth in the Award Agreement relating to the
Deferred Stock Unit or in the Plan shall lapse as to the Deferred Stock Unit
subject thereto, and a stock certificate for the appropriate number of Shares,
free of the restrictions and restricted stock legend, shall be delivered to the
Participant or the Participant’s beneficiary or estate, as the case may be (or,
in the case of book-entry Shares, such restrictions and restricted stock legend
shall be removed from the confirmation and account statements delivered to the
Participant or the Participant’s beneficiary or estate, as the case may be, in
book-entry form).

9.3
Payment of Deferred Stock Units. Each Deferred Stock Unit shall have a value
equal to the Fair Market Value of a Share when the restrictions on the Deferred
Stock Units lapse six months after the month in which the Director separates
from the Company. Deferred Stock Units may be paid in cash, Shares, other
securities or other property, as determined in the sole discretion of the
Committee, upon the lapse of the restrictions applicable thereto, or otherwise
in accordance with the applicable Award Agreement. The applicable Award
Agreement shall specify whether a Participant will be entitled to receive
dividend equivalent rights in respect of Deferred Stock Units at the time of any
payment of dividends to stockholders on Shares. If the applicable Award
Agreement specifies that a Participant will be entitled to dividend equivalent
rights, (i) the amount of any such dividend equivalent right shall equal the
amount that would be payable to the Participant as a stockholder in respect of a
number of Shares equal to the number of vested Deferred Stock Units then
credited to the Participant, and (ii) any such dividend equivalent right shall
be paid in accordance with the Company’s payment practices as may be established
from time to time and as of the date on which such dividend would have been
payable in respect of outstanding Shares (and in accordance with Section 409A of
the Code with regard to Awards subject thereto); provided, that no dividend
equivalents shall be paid on Deferred Stock Units that have not vested and such
dividend equivalents shall instead accumulate and be paid upon vesting of the
Deferred Stock Units to which they relate. Except as otherwise determined by the
Committee at or after grant, Deferred Stock Units may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of, and
all Deferred Stock Units and all rights of the grantee to such Deferred Stock
Units shall terminate, without further obligation on the part of the Company,
unless the grantee remains in continuous employment of the Company for the
vesting period of the Deferred Stock Units, and unless any other restrictive
conditions relating to the Deferred Stock Unit are met.







11



--------------------------------------------------------------------------------





Approved by stockholders May 14, 2020


Section 10. Other Stock-Based Awards

--------------------------------------------------------------------------------

 
The Committee shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which shall consist of any right that is (i)
not an Award described in Sections 6, 7, 9 and 10 above and (ii) an Award of
Shares or an Award denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Shares (including, without
limitation, securities convertible into Shares), as deemed by the Committee to
be consistent with the purposes of the Plan. Subject to the terms of the Plan
and any applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award.
 
Section 11. Non-Employee Director And Outside Director Awards

--------------------------------------------------------------------------------

 
11.1
The Board may provide that all or a portion of a Non-Employee Director’s annual
retainer, Committee fees and/or other equity awards or compensation as
determined by the Board, be payable (either automatically or at the election of
a Non-Employee Director) in the form of Restricted Stock Units, Deferred Stock
Units and/or Other Stock-Based Awards, including unrestricted Shares. The Board
shall determine the terms and conditions of any such Awards, including the terms
and conditions which shall apply upon a termination of the Non-Employee
Director’s service as a member of the Board, and shall have full power and
authority in its discretion to administer such Awards, subject to the terms of
the Plan and applicable law.

11.2
The Board may also grant Awards to Outside Directors pursuant to the terms of
the Plan, including any Award described in Sections 6, 7, 9 and 10 above. With
respect to such Awards, all references in the Plan to the Committee shall be
deemed to be references to the Board.

11.3
The aggregate maximum Fair Market Value (determined as of the Grant Date) of the
Shares with respect to Awards granted under the Plan in any calendar year to any
Non-Employee Director, together with any cash-based retainer, meeting, and other
fees paid to such Non-Employee Director during the calendar year, shall not
exceed $750,000.

 
Section 12. Termination from Service

--------------------------------------------------------------------------------

 
The Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a Termination from Service with
the Company, its Subsidiaries and Affiliates, including a separation from the
Company with or without Cause, by a Participant voluntarily, or by reason of
death, Disability, retirement, and may provide such terms and conditions in the
Award Agreement or in such rules and regulations as it may prescribe.
 
Section 13. Change In Control

--------------------------------------------------------------------------------

 
13.1
Certain Terminations. Unless otherwise provided by the Committee, or in an Award
Agreement or by a contractual agreement between the Company and a Participant,
if, within one year following a Change in Control, a Participant’s Termination
from Service with the Company (or its successor) by reason of (a) death; (b)
Disability; (c) retirement; (d) for Good Reason by the Participant; or (e)
involuntary termination by the Company for any reason other than for Cause, all
outstanding Awards of such Participant shall vest, become immediately
exercisable and payable and have all restrictions lifted. For purposes of an
Award subject to Section 409A of the Code, Good Reason shall exist only if (i)
the Participant notifies the Company of the event establishing Good Reason
within 90 days of its initial existence, (ii) the Company is provided 30 days to
cure such event and (iii) the Participant’s Termination from Service with the
Company (or its successor) within 180 days of the initial occurrence of the
event.

13.2
Accelerated Vesting. The Committee may (in accordance with Section 409A, to the
extent applicable), in its discretion, provide in any Award Agreement, or, in
the event of a Change in Control, may take such actions as it deems appropriate
to provide, for the acceleration of the exercisability, vesting and/or
settlement in connection with such Change in Control of each or any outstanding
Award or portion thereof and Shares acquired pursuant thereto upon such
conditions (if any), including termination of the Participant’s service prior
to, upon, or following



12



--------------------------------------------------------------------------------





Approved by stockholders May 14, 2020


such Change in Control, to such extent as the Committee shall determine. In the
event of a Change in Control, and without the consent of any Participant, the
Committee may, in its discretion, provide that for a period of at least fifteen
(15) days prior to the Change in Control, any Options or Stock Appreciation
Rights shall be exercisable as to all Shares subject thereto and that upon the
occurrence of the Change in Control, such Stock Options or Stock Appreciation
Rights shall terminate and be of no further force and effect. The Committee may
discriminate among Participants and among Awards granted to a Participant in
exercising its discretion pursuant to this Section 13.2. Notwithstanding any
other provision of the Plan, including this Section 13.2, the Committee may not
accelerate the payment of any Award if such acceleration would fail to comply
with Code Section 409A(a)(3).
13.3
Assumption, Continuation or Substitution. In the event of a Change in Control,
the surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may (in
accordance with Section 409A, to the extent applicable), without the consent of
any Participant, either assume or continue the Company’s rights and obligations
under each or any Award or portion thereof outstanding immediately prior to the
Change in Control or substitute for each or any such outstanding Award or
portion thereof a substantially equivalent award with respect to the Acquiror’s
stock, as applicable; provided, that in the event of such an assumption, the
Acquiror must grant the rights set forth in Section 14.1 to the Participant in
respect of such assumed Awards. For purposes of this Section, [if so determined
by the Committee, in its discretion,] an Award denominated in Shares shall be
deemed assumed if, following the Change in Control, the Award (as adjusted, if
applicable, pursuant to Section 4.2 hereof) confers the right to receive,
subject to the terms and conditions of the Plan and the applicable Award
Agreement, for each Share subject to the Award immediately prior to the Change
in Control, the consideration (whether stock, cash, other securities or property
or a combination thereof) to which a holder of a share of Stock on the effective
date of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise or settlement of the Award, for each Share subject to the
Award, to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Shares pursuant to
the Change in Control. Any Award or portion thereof which is neither assumed or
continued by the Acquiror in connection with the Change in Control nor exercised
or settled as of the time of consummation of the Change in Control shall
terminate and cease to be outstanding effective as of the time of consummation
of the Change in Control.

13.4
Cash-Out of Awards. The Committee may (in accordance with Section 409A, to the
extent applicable), in its discretion at or after grant and without the consent
of any Participant, determine that, upon the occurrence of a Change in Control,
each or any Award or a portion thereof outstanding immediately prior to the
Change in Control and not previously exercised or settled shall be canceled in
exchange for a payment with respect to each vested Share (and each unvested
Share, if so determined by the Committee) subject to such canceled Award in (i)
cash, (ii) stock of the Company or of a corporation or other business entity a
party to the Change in Control, or (iii) other property which, in any such case,
shall be in an amount having a Fair Market Value equal to the Fair Market Value
of the consideration to be paid per Share in the Change in Control, reduced by
the exercise or purchase price per share, if any, under such Award (which
payment may, for the avoidance of doubt, be $0, in the event the per share
exercise or purchase price of an Award is greater than the per share
consideration in connection with the Change in Control). In the event such
determination is made by the Committee, the amount of such payment (reduced by
applicable withholding taxes, if any), if any, shall be paid to Participants in
respect of the vested portions of their canceled Awards as soon as practicable
following the date of the Change in Control and may be paid in respect of the
unvested portions of their canceled Awards in accordance with the vesting
schedules applicable to such Awards.

13.5
Performance Awards. The Committee may (in accordance with Section 409A, to the
extent applicable), in its discretion at or after grant, provide that in the
event of a Change in Control, (i) any outstanding Performance Awards relating to
performance periods ending prior to the Change in Control which have been earned
but not paid shall become immediately payable, (ii) all then-in-progress
performance periods for Performance Awards that are outstanding shall end, and
either (A) any or all Participants shall be deemed to have earned an award equal
to the relevant target award opportunity for the performance period in question,
or (B) at the Committee’s discretion, the Committee shall determine the extent
to which performance criteria have been met with respect to each such
Performance Award, if at all, and (iii) the Company shall cause to be paid to
each Participant such partial or full Performance Awards, in cash, Shares or
other property as determined by the Committee, within thirty (30) days of such
Change in Control, based on the Change in Control consideration, which amount
may be zero if applicable. In the absence of such a determination, any
Performance Awards relating to performance periods that will not have ended as
of the date of a Change in Control shall be terminated and canceled for no
further consideration.

 


13



--------------------------------------------------------------------------------





Approved by stockholders May 14, 2020


Section 14. Amendment and Termination

--------------------------------------------------------------------------------

 
14.1
Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan or any portion thereof at any time (and in accordance with
Section 409A of the Code with regard to Awards subject thereto); provided that
no such amendment, alteration, suspension, discontinuation or termination shall
be made without stockholder approval if such approval is necessary to comply
with any tax or regulatory requirement for which or with which the Board deems
it necessary or desirable to comply.

14.2
Amendments to Awards. Subject to the restrictions of Section 6.2, the Committee
may waive any conditions or rights under, amend any terms of or alter, suspend,
discontinue, cancel or terminate, any Award theretofore granted, prospectively
or retroactively in time (and in accordance with Section 409A of the Code with
regard to Awards subject thereto); provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary.

14.3
Adjustments of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make equitable and proportionate
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (and shall make such
adjustments for the events described in Section 4.2 hereof) affecting the
Company, any Subsidiary or Affiliate, or the financial statements of the Company
or any Subsidiary or Affiliate, or of changes in applicable laws, regulations or
accounting principles.

 
Section 15. General Provisions

--------------------------------------------------------------------------------

 
15.1
Limited Transferability of Awards. Except as otherwise provided in the Plan, an
Award Agreement or by the Committee at or after grant, no Award shall be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant, except by will or the laws of descent and
distribution. No transfer of an Award by will or by laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary or
appropriate to establish the validity of the transfer. No transfer of an Award
for value shall be permitted under the Plan.

15.2
Dividend Equivalents. In the sole and complete discretion of the Committee, an
Award may provide the Participant with dividends or dividend equivalents,
payable in cash, Shares, other securities or other property on a deferred basis.
Dividends or dividend equivalents with respect to Performance Stock and
Performance Stock Units shall be accumulated until, and shall be paid only to
the extent that, such Award is earned and vested based on the satisfaction of
the applicable performance measures and time-based vesting restrictions.
Dividends or dividend equivalents with respect to Awards that are subject to
time-based vesting restrictions shall be accumulated until, and shall be paid
only to the extent that, such Awards vest in accordance with their terms.
Dividend and dividend equivalents are not paid on Options and SARs. All
dividends or dividend equivalents may, at the Committee’s discretion, accrue
interest or be invested into additional Shares. Notwithstanding the foregoing,
with respect to an Award subject to Section 409A of the Code, the payment,
deferral or crediting of any dividends or dividend equivalents shall conform to
the requirements of Section 409A of the Code.

15.3
Minimum Vesting. All Awards shall be subject to a minimum time-based vesting or
performance period, as applicable, of not less than one year from the grant
date, except in the case of (i) a Substitute Award made in replacement of an
award that is already fully vested or scheduled to vest in less than one year
from the grant date of such Substitute Award or (ii) an Award subject to
accelerated vesting upon a Participant’s Termination from Service due to death
or Disability. Notwithstanding the foregoing, no more than five percent (5%) of
the maximum number of shares of Stock authorized to be issued pursuant to
Section 4.1 (as adjusted, if applicable, pursuant to Section 4.2) may be issued
as Awards (other than Cash Awards) that specify a vesting date or performance
period that is less than one year from the date of grant. Accelerated vesting on
account of death, disability, or a Change in Control shall not be taken into
account in applying the immediately preceding sentence.

15.4
Compliance with Section 409A of the Code. No Award (or modification thereof)
shall provide for deferral of compensation that does not comply with Section
409A of the Code unless the Committee, at the time of grant, specifically
provides that the Award is not intended to comply with Section 409A of the Code.
Notwithstanding any provision of the Plan to the contrary, if one or more of the
payments or benefits received or to be received by



14



--------------------------------------------------------------------------------





Approved by stockholders May 14, 2020


a Participant pursuant to an Award would cause the Participant to incur any
additional tax or interest under Section 409A of the Code, the Committee may
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of Section
409A of the Code. In addition, if a Participant is a Specified Employee at the
time of his or her Termination from Service, any payments with respect to any
Award subject to Section 409A of the Code to which the Participant would
otherwise be entitled by reason of such Termination from Service shall be made
on the date that is six months after the Participant’s Termination from Service
(or, if earlier, the date of the Participant’s death). Although the Company
intends to administer the Plan so that Awards will be exempt from, or will
comply with, the requirements of Section 409A of the Code, the Company does not
warrant that any Award under the Plan will qualify for favorable tax treatment
under Section 409A of the Code or any other provision of federal, state, local
or foreign law. The Company shall not be liable to any Participant for any tax,
interest, or penalties that Participant might owe as a result of the grant,
holding, vesting, exercise, or payment of any Award under the Plan.
15.5
No Rights to Awards. No Person shall have any claim to be granted any Award, and
there is no obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards need not be the same
with respect to each Participant.

15.6
Recoupment. Notwithstanding anything in the Plan to the contrary, all Awards
granted under the Plan and any payments made under the Plan shall be subject to
clawback or recoupment as permitted or mandated by applicable law, rules,
regulations or Company policy as enacted, adopted or modified from time to time.
For the avoidance of doubt, this provision shall apply to any gains realized
upon exercise or settlement of an Award.

15.7
Share Certificates. All certificates for Shares or other securities of the
Company or any Subsidiary or Affiliate delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the SEC or any state securities
commission or regulatory authority, any stock exchange or other market upon
which such Shares or other securities are then listed, and any applicable
Federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

15.8
Tax Withholding. A Participant may be required to pay to the Company or any
Subsidiary or Affiliate and the Company or any Subsidiary or Affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the Plan, or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards or other property) of any applicable withholding
or other tax-related obligations in respect of an Award, its exercise or any
other transaction involving an Award, or any payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
Without limiting the generality of the foregoing, the Committee may in its
discretion permit a Participant to satisfy or arrange to satisfy, in whole or in
part, the tax obligations incident to an Award by: (a) electing to have the
Company withhold Shares or other property otherwise deliverable to such
Participant pursuant to the Award (provided, however, that the amount of any
Shares so withheld shall not exceed the amount necessary to satisfy required
federal, state local and foreign withholding obligations using the statutory
withholding rates for federal, state, local and/or foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income)
and/or (b) tendering to the Company Shares owned by such Participant (or by such
Participant and his or her spouse jointly) and purchased or held for the
requisite period of time as may be required to avoid the Company’s or the
Affiliates’ or Subsidiaries’ incurring an adverse accounting charge, based, in
each case, on the Fair Market Value of the Shares on the payment date as
determined by the Committee. All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

15.9
Award Agreements. Each Award hereunder shall be evidenced by an Award Agreement
that shall be delivered to the Participant and may specify the terms and
conditions of the Award and any rules applicable thereto. In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail. The Committee shall, subject to applicable law, determine
the date an Award is deemed to be granted. The Committee or, except to the
extent prohibited under applicable law, its delegate(s) may establish the terms
of agreements or other documents evidencing Awards under the Plan and may, but
need not, require as a condition to any such agreement’s or document’s
effectiveness that such agreement or document be executed by the Participant,
including by electronic signature or other electronic indication of acceptance,
and that such Participant agree to such further terms and conditions as
specified in such agreement or document. The grant of an Award under the Plan
shall not confer any rights upon the Participant holding such Award other than
such terms, and subject to such conditions, as are specified in the Plan as
being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement or other document evidencing such Award.



15



--------------------------------------------------------------------------------





Approved by stockholders May 14, 2020


15.10
Awards to Participants Subject to Laws of a Jurisdiction Outside of the United
States. To the extent that Awards under the Plan are awarded to Participants who
are domiciled or resident outside of the United States or to persons who are
domiciled or resident in the United States but who are subject to the tax laws
of a jurisdiction outside of the United States, the Committee may adjust the
terms of the Awards granted hereunder to such Participant (i) to comply with the
laws, rules and regulations of such jurisdiction and (ii) to achieve more
favorable tax treatment for the Participant. The authority granted under the
previous sentence shall include the discretion for the Committee to adopt, on
behalf of the Company, one or more sub-plans applicable to separate classes of
Eligible Individuals who are subject to the laws of jurisdictions outside of the
United States.

15.11
No Limit on Other Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Subsidiary or Affiliate from adopting or continuing
in effect other compensation arrangements, which may, but need not, provide for
the grant of Options, Restricted Stock, Restricted Stock Units, Performance
Awards, Other Stock-Based Awards or other types of Awards provided for
hereunder.

15.12
No Right to Employment. The grant of an Award shall not be construed as giving a
Participant the right to be retained in the employ of the Company or any
Subsidiary or Affiliate. Further, the Company or a Subsidiary or Affiliate may
at any time dismiss a Participant from employment, free from any liability or
any claim under the Plan, unless otherwise expressly provided in an Award
Agreement.

15.13
No Rights as Stockholder. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.

15.14
Governing Law. The validity, construction and effect of the Plan and any rules
and regulations relating to the Plan and any Award Agreement shall be determined
in accordance with the laws of the State of Delaware without giving effect to
conflicts of laws principles.

15.15
Severability. If any provision of the Plan or any Award is, or becomes, or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

15.16
Other Laws. The Committee may refuse to issue or transfer any Shares or other
consideration under an Award if, acting in its sole discretion, it determines
that the issuance or transfer of such Shares or such other consideration might
violate any applicable law or regulation (including applicable non-U.S. laws or
regulations) or entitle the Company to recover the same under Exchange Act
Section 16(b), and any payment tendered to the Company by a Participant, other
holder or beneficiary in connection with the exercise of such Award shall be
promptly refunded to the relevant Participant, holder or beneficiary.

15.17
No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.

15.18
No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, other
securities or other property shall be paid or transferred in lieu of any
fractional Shares or whether such fractional Shares or any rights thereto shall
be canceled, terminated or otherwise eliminated.

15.19
Headings. Headings are given to the sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision thereof.

 
Section 16. Term of the Plan

--------------------------------------------------------------------------------

 
16.1
Effective Date. The Plan shall become effective upon the date on which the Plan
is approved by the affirmative vote of the holders of a majority of the Shares
which are present or represented and entitled to vote and voted at



16



--------------------------------------------------------------------------------





Approved by stockholders May 14, 2020


a meeting (the “Effective Date”), which approval must occur within the period
ending twelve (12) months before or after the date the Plan is adopted by the
Board. The Plan shall remain in effect as provided in Section 16.2.
16.2
Expiration Date. No new Awards shall be granted under the Plan after the tenth
(10th) anniversary of the Effective Date. Unless otherwise expressly provided in
the Plan or in an applicable Award Agreement, any Award granted hereunder may,
and the authority of the Board or the Committee to amend, alter, adjust,
suspend, discontinue or terminate any such Award or to waive any conditions or
rights under any such Award shall, continue after the tenth (10th) anniversary
of the Effective Date.



17

